DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  
a. Claim 16: means for demodulating… 
b. Claim 16: processing means adapted to… 
The following have been identified as the structure for the means for demodulating and processing means:
The published specification describes and shows in Fig. 2, demodulators 36, 37. The published specification describes DSP as processing means. Therefore there is sufficient structure for means for demodulating and processing means.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the moving material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-8, 11, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gozni et al. (US 2017/0276778 A1), and further in view of Hashinoki et al. (US 4,800,757).
Regarding Claim 1, Gozni (‘778) discloses “a method for measuring thickness of a material having opposing sides [para 1: layer thickness measurements and more particularly, but not exclusively, to thickness measurements of layers of electrically isolating materials using frequency modulated, continuous electromagnetic waves ]; [para 46: the total travel time of the EMCW from transmission by bi-directional antenna 130 through reflections from the front surfaces of the plates and therefore have opposing sides)], comprising the steps of: 
performing distance measurement to the opposing sides of the material [para 33: : measure a thickness of layer 210 between a front surface 220 and a back surface 230]; [para 91: estimates dE1 and dE2 of the distances D1 and D2 to the front surface and the back surface], [para 35:  bi-directional antenna 130 may be employed as receiving antenna 350 for receiving reflections from object 200 along the first direction, and as a reference receiving antenna 360 for receiving reflections from reference object 250 along the second direction] (the signals being radar as they are high frequency signals using reflection off the material for distance measurement))], 
wherein the step of performing distance measurement from each transceiver includes determining a coarse measurement with a swept millimeter wavelength pulse [para 31: a signal generator 120, configured to generate a modulation signal, is functionally associated with RF generator 110, for frequency modulating the generated EMCW signal. In operation, signal generator 120 may supply, according to some embodiments, a sweep modulation signal having a linear time-dependent portion, such as a saw-tooth signal or a triangle signal]; [para 13: an EM wave at a frequency sweeping between 74 GHz and 77 GHZ may be used, having a wavelength of about 4 mm (millimeter wavelength)]; [para 45: the modulation signal used may be a positive ramp saw-tooth signal, having a frequency of, e.g. about 10 KHz, resulting a sweep time—corresponding to the frequency sweep from 74 GHz to 77 GHZ—of about 0.1 msec]; [para 35-36: the measurements taken are analyzed to extract data from the signals received (and therefore detects a coarse measurement), such as  and refining the coarse measurement by phase comparison between a transmitted radar pulse and a corresponding received radar pulse [para 37-40: a phase inverter 370 is used to compare the phases between the transmitted and received RF signals (pulses). FFT module 470 is also used to refine the measurements for phase comparison]; [para 10, Fig. 1, para 33-35: the signals being radar as they are high frequency signals using reflection off the material for distance measurement]; and
subtracting the distance measurements to the opposing sides of the material from their respective transceiver from the fixed distance between the two radar transceivers [para 92: In step 860 the distances D1 and D2 are extracted from the revealed directly from the parameters P1, P2, . . . , Pn. For example, if the said parameters stand for the frequency difference between the transmitted signal and the received signals then the distances D1 and D2 are calculated as described herein above, e.g. in FIG. 1 (therefore, D2-D1 provides the thickness measurement)]; [para 45: the measured plate may be positioned so that the front surface of the plate faces bi-directional antenna 130 at a distance D of about 5 cm from antenna 130. A reference polymer plate may be positioned facing the other transmission direction of bi-directional antenna 130, at a distance dE of about 5 cm from the antenna].
Gozni (‘778) does not explicitly disclose “using two radar transceivers having a fixed distance between each other  and mounted to be located on opposing sides of the material for thickness measurement.”
Hashinoki et al. (‘757) is in the field of measuring thickness of a material having opposing sides (Abstract, col. 1 lines 6-11: measuring dimensions of an object using two radar transceivers having a fixed distance between each other and mounted to be located on opposing sides of the material for thickness measurement [Claim 9: a pair of transceiver means spaced apart a predetermined distance and disposed in opposed relation to each other so as to face opposite surfaces of said object, each said transceiver means being operable to transmit and receive ultrasonic signals]; [col 4 lines 30-68: Fig. 3: probes 3a and 3b (transceiver) positioned on opposite sides of the test object TO and transmits and receives ultrasonic signals]; [col 5 lines 34-55: subtracting the distance…here, Va, Lo and to designate the speed of the ultrasonic wave propagating through the air, a mechanical distance between the probes 3a and 3b and the travelling period of the transmitted wave, respectively. La=ta-Va/2. (2) In this equation, la and tz indicate the travelling distance and time of the echo propagating from the top surface Ta of the test piece to the probe 3a, respectively. Lb=tb*Va/2 (3) Here, lb ad tb designate the travelling distance and time of the echo propagating through the bottom surface of the test piece, respectively. Thus, a thickness d of the test piece is obtained by the following equations: d=lo-la-lb=)2lo-ta-tb)Va/2 (4)].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Gozni (‘778) to have “using two radar transceivers having a fixed distance between each other and mounted to be located on opposing sides of the material for thickness measurement”, as taught by Hashinoki, to detect the presence of a test material to be measured and allow for the transceivers to both receive and transmit signals for thickness measurement 
Regarding Claim 2, which is dependent on independent claim 1, Gozni (‘778)/Hashinoki et al. (‘757) discloses all the claimed invention. Gozni (‘778) further discloses “the material is an elongated flat material of plate, sheet or foil form [para 13:  distance measurement to a planar surface of a measured polymer plate]; [Fig. 1: as seen in Fig., is an elongated flat object]”.
Regarding Claim 6, which is dependent on independent claim 1, Gozni (‘778)/Hashinoki et al. (‘757) discloses all the claimed invention.
Gozni (‘778) describes a transmitter comprising a bi-directional antenna that is aimed at two directions of the sides of the material being measured (paragraphs 32-33: apparatus 100 further comprises a bi-directional antenna 130, functionally associated with RF generator 110 through a splitter 140, for receiving from RF generator 110 a first portion 150 of the EMCW. Bi-directional antenna 130 is configured to transmit the first portion 150 of the EMCW received from RF generator 110 to two distinct directions. A measurement portion 160 of the EMCW is transmitted in a first direction whereas a reference portion 170 is transmitted in a second direction. It should be understood that bi-directional antenna 130 may be embodied in some embodiments by two separated antennas, a first transmitting antenna 130a and a second transmitting antenna 130b, which are configured and aligned to transmit to two different direction. An object 200 such as a plastic plate, having a layer 210 of an electrically isolating material, may be positioned so as to measure a thickness of layer 210 between a front surface 220 and a back surface 230 thereof. Object 200 may be positioned so that front each of the two radar transceivers has an antenna aimed at the same measurement location on opposing sides of the material being measured.”
Hashinoki et al. (‘757) teaches “each of the two radar transceivers has an antenna aimed at the same measurement location on opposing sides of the material being measured [Claim 9: a pair of transceiver means spaced apart a predetermined distance and disposed in opposed relation to each other so as to face opposite surfaces of said object, each said transceiver means being operable to transmit and receive ultrasonic signals]; [col 4 lines 30-68: Fig. 3: probes 3a and 3b (transceiver) positioned on opposite sides of the test object TO and transmits and receives ultrasonic signals].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Gozni (‘778) to have “using two radar transceivers having a fixed distance between each other and mounted to be located on opposing sides of the material for thickness measurement”, as taught by Hashinoki, to detect the presence of a test material to be measured and allow for the transceivers to both receive and transmit signals for thickness measurement based on the transmitted and received distances [Hashinoki, abstract, col. 1 lines 6-11, Claim 9].
Regarding Claim 7, which is dependent on claim 6, Gozni (‘778)/Hashinoki et al. (‘757) discloses all the claimed invention.
Gozni (‘778) describes a method, wherein each antenna aimed orthogonally at a surface of the material being measured (paragraphs 33: Object 200 may be positioned so that front surface 220 faces bi-directional antenna 130 along the first direction. According to some embodiments object 200 may preferably be positioned so that front surface 230 is substantially perpendicular to the first direction, namely to the direction of transmission from bi-directional antenna 130. Likewise, a reference object 250 having a reference layer 260, preferably of a same material to that of layer 210, may be positioned facing bi-directional antenna 130 along the second direction. Reference layer 260 is defined between a reference front surface 270 and a reference back surface 280, and reference object 250 may be preferably positioned so that reference front surface 270 is substantially perpendicular to the second direction, namely to the each antenna is aimed orthogonally at a surface of the material being measured.”
Hashinoki et al. (‘757) teaches “each antenna is aimed orthogonally at a surface of the material being measured [Claim 9: a pair of transceiver means spaced apart a predetermined distance and disposed in opposed relation to each other so as to face opposite surfaces of said object, each said transceiver means being operable to transmit and receive ultrasonic signals]; [col 4 lines 30-68: Fig. 3: probes 3a and 3b (transceiver) positioned on opposite sides of the test object TO and transmits and receives ultrasonic signals].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Gozni (‘778) to have “each antenna is aimed orthogonally at a surface of the material being measured”, as taught by Hashinoki, to detect the presence of a test material to be measured and allow for the transceivers to both receive and transmit signals for thickness measurement based on the transmitted and received distances [Hashinoki, abstract, col. 1 lines 6-11, Claim 9].
Regarding Claim 8, which is dependent on claim 6, Gozni (‘778)/Hashinoki et al. (‘757) discloses all the claimed invention.
Gozni (‘778) describes a method, wherein the fixed distance is determined between the antennas of the two respective transmitters and receiver antennas (para 92: In step 860 the distances D1 and D2 are extracted from the revealed directly from  (therefore, D2-D1 provides the thickness measurement)); (para 45: the measured plate may be positioned so that the front surface of the plate faces bi-directional antenna 130 at a distance D of about 5 cm from antenna 130. A reference polymer plate may be positioned facing the other transmission direction of bi-directional antenna 130, at a distance dE of about 5 cm from the antenna); (para 41-42: According to some embodiments, apparatus 100 may be used for measuring a distance to a surface of an object or to measure a thickness of a layer defined between a front surface and a back surface, by comparing an unknown distance or an unknown thickness to a known distance to a reference object or to a known thickness of reference layer, respectively, as is explained herein below. In operation, the first portion 150 of the EMCW is transmitted by bi-directional antenna 130 in the first direction and the second direction towards object 200 and towards reference object 250, respectively). However, Gozni (‘778) does not explicitly disclose the fixed distance is determined between the antennas of “the two respective radar transceivers.”
Hashinoki et al. (‘757) teaches “the fixed distance is determined between the antennas of “the two respective radar transceivers [Claim 9: a pair of transceiver means spaced apart a predetermined distance and disposed in opposed relation to each other so as to face opposite surfaces of said object, each said transceiver means being operable to transmit and receive ultrasonic signals]; [col 4 lines 30-68: Fig. 3: (transceiver) positioned on opposite sides of the test object TO and transmits and receives ultrasonic signals].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Gozni (‘778) to have the fixed distance is determined between the antennas of “the two respective radar transceivers, as taught by Hashinoki, to detect the presence of a test material to be measured and allow for the transceivers to both receive and transmit signals for thickness measurement based on the transmitted and received distances [Hashinoki, abstract, col. 1 lines 6-11, Claim 9].
Regarding Claim 11, which is dependent on claim 2, Gozni (‘778)/Hashinoki et al. (‘757) discloses all the claimed invention. Gozni (‘778) further discloses “the flat material is paper, plastic, glass, metal, ceramic, composite, laminate, coated or fiber reinforced material in sheet, strip or film [para 13:  distance measurement to a planar surface of a measured polymer plate]; [Fig. 1: as seen in Fig., is an elongated flat object]; [para 33: an object 200 such as a plastic plate, having a layer 210 of an electrically isolating material, may be positioned so as to measure a thickness of layer 210 between a front surface 220 and a back surface 230]”.
Regarding independent claim 16, which is a corresponding apparatus claim of independent method claim 1, Gozni (‘778)/Hashinoki et al. (‘757) discloses all the claimed invention as shown above for claim 1.
Regarding Claim 20, which is dependent on independent claim 16, Gozni (‘778)/Hashinoki et al. (‘757) discloses all the claimed invention.
each transceiver has an antenna aimed orthogonally at the same measuring point on opposing sides of the material.”
Hashinoki et al. (‘757) teaches “each transceiver has an antenna aimed orthogonally at the same measuring point on opposing sides of the material [Claim 9: a pair of transceiver means spaced apart a predetermined distance and disposed in opposed relation to each other so as to face opposite surfaces of said object, each said transceiver means being operable to transmit and receive ultrasonic signals]; [col 4 lines 30-68: Fig. 3: probes 3a and 3b (transceiver) positioned on opposite sides of the test object TO and transmits and receives ultrasonic signals].”
each transceiver has an antenna aimed orthogonally at the same measuring point on opposing sides of the material”, as taught by Hashinoki, to detect the presence of a test material to be measured and allow for the transceivers to both receive and transmit signals for thickness measurement based on the transmitted and received distances [Hashinoki, abstract, col. 1 lines 6-11, Claim 9].

Claims 3-4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gozni et al. (US 2017/0276778 A1)/Hashinoki et al. (US 4,800,757), and further in view of Kumar et al. (US 2011/0206830 A1).
Regarding Claim 3, which is dependent on independent claim 2, Gozni (‘778)/Hashinoki et al. (‘757) discloses all the claimed invention.
However, Gozni (‘778)/Hashinoki et al. (‘757) does not explicitly disclose “continuously measuring the thickness of the material while the material is moving.”
Kumar et al. (‘830) is in the field of measuring thickness of a material having opposing sides (abstract) and teaches “continuously measuring the thickness of the material while the material is moving [para 31: Referring now to FIG. 6, there is shown yet another embodiment of the present invention as operative to measure thickness of a layer of material disposed upon a moving substrate web 20. In this embodiment, the light source 12 includes a plurality of light emitters 42, 44, 46, 48 disposed in a linear array positioned along the length of the moving substrate 20. For .”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Gozni (‘778) to have “continuously measuring the thickness of the material while the material is moving”, as taught by Hashinoki, to determine the thickness of a material at high speed [Kumar et al. (‘830) – para 7].
Regarding Claim 18, which is dependent on independent claim 16, Gozni (‘778)/Hashinoki et al. (‘757) discloses all the claimed invention. 
Gozni (‘778) does not explicitly disclose “the pair of radar transceivers and their respective processing means are adapted for continuously measuring the thickness of the material while the material is moving.”
Hashinoki et al. (‘757) is in the field of measuring thickness of a material having opposing sides (Abstract, col. 1 lines 6-11: measuring dimensions of an object comprising a top and bottom surface, including measuring thickness). Hashinoki et al. (‘757) teaches “the pair of radar transceivers and their respective processing means [Claim 9: a pair of transceiver means spaced apart a predetermined distance and disposed in opposed relation to each other so as to face opposite surfaces of said object, each said transceiver means being operable to transmit and receive ultrasonic signals]; [col 4 lines 30-68: Fig. 3: probes 3a and 3b (transceiver) positioned on opposite sides of the test object TO and transmits and receives ultrasonic signals]; [col 4 lines 38-56: as shown in FIG. 5(c), in response to an output electric signal [shown in FIG. 5(b)] of the transmitting portion 2 issued in synchronism with a output signal [shown in FIG. 5(a)] of the synchronizing portion 1, an ultrasonic pulse is transmitted by the probe 3a and is propagated through the air. Thereafter, the ultrasonic pulse is received at the probe 3b [see FIG. 5(f)]. The probe 3b then issues a corresponding signal which is transmitted to the receiving portion 4 by way of the closed switch S3. The subportion 5t further receives the output of the receiving portion 4 and counts the number of reference clock pulses from a reference clock pulse generator (not shown) during a period between the timing at which the probe 3a transmits an ultrasonic pulse and the timing at which the probe 3b receives the transmitted ultrasonic pulse].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Gozni (‘778) to have “the pair of radar transceivers and their respective processing means”, as taught by Hashinoki, to detect the presence of a test material to be measured and allow for the transceivers to both receive and transmit signals for thickness measurement based on the transmitted and received distances [Hashinoki, abstract, col. 1 lines 6-11, Claim 9].
Kumar et al. (‘830) is in the field of measuring thickness of a material having opposing sides (abstract) and teaches “continuously measuring the thickness of the material while the material is moving [para 31: Referring now to FIG. 6, there is shown yet another embodiment of the present invention as operative to measure thickness of a layer of material disposed upon a moving substrate web 20. In this embodiment, the light source 12 includes a plurality of light emitters 42, 44, 46, 48 disposed in a linear array positioned along the length of the moving substrate 20. For purposes of illustration, four light emitters 42-48 are shown, although it is to be understood that the number may be otherwise varied. These light emitters are positioned so as to illuminate a particular portion of the substrate web 20 as it passes there past]; [para 33: As shown in FIG. 6, the light source 12 is positioned so as to illuminate longitudinally spaced apart portions of the substrate web 20, and the detector 22 is positioned so as to receive light reflected from such longitudinally spaced apart positions. The operation of the FIG. 6 system is synchronized with the speed of substrate web travel, and in this manner each pair of light emitters and light sensors may collect data from a particular point on the substrate web as it passes there past].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Gozni (‘778)/Hashinoki et al. (‘757) to have “continuously measuring the thickness of the material while the material is moving”, as taught by Hashinoki, to determine the thickness of a material at high speed [Kumar et al. (‘830) – para 7].

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gozni et al. (US 2017/0276778 A1)/Hashinoki et al. (US 4,800,757), and further in view of Faber et al. (US 2017/0254692 A1)
Regarding Claim 12, which is dependent on independent claim 1, Gozni (‘778)/Hashinoki et al. (‘757) discloses all the claimed invention. Gozni (‘778) further discloses “determining a coarse measurement includes the steps of: demodulating received pulses to an intermediate frequency (IF) pulse signal; performing a Fast Fourier Transform (FFT) on data for each IF pulse signal to determine intensity and phase information [para 44: the low-frequency output signal obtained from mixer 430 and from low-pass filter 450 thus has the frequency components of the combined signal shifted down by f0, and explicitly f0−f1, f0−f1′, f0−f2 and f0−f2]; [para 10: The measured parameter of the combined signal may be according to some embodiments an amplitude, an intensity, a spectral distribution, a frequency or a phase, or any combination thereof. According to some embodiments, the method further comprises controllably varying ΔT, to equalize the frequencies, and/or to equalize the phases, of the received signal and the delayed signal]; [para 47: According to some embodiments analysis module 420 may be used to facilitate and simplify a thickness measurement or a differential thickness measurement by enabling a spectrum analysis of the combined signal. The low-frequency output signal obtained from mixer 430 and from low-pass filter 450 may be digitized by D/A 460, and may be further transformed to the frequency domain by FFT module 470. The resulting spectrum may be displayed to a user on a display screen (not shown in the Figure) of controller 480]; [para 10: According to some embodiments analysis module 420 may be used to facilitate and simplify a thickness measurement or a differential thickness measurement by enabling a spectrum analysis of the combined signal. The low-frequency output signal obtained from mixer 430 and from low-pass filter 450 may be digitized by D/A 460, and may be 
Gozni (‘778)/Hashinoki et al. (‘757) does not explicitly disclose “determining a maximum intensity and frequency thereof from the FFT intensity information; determining a maximum phase from the phase information corresponding to the maximum intensity; determining intensity and phase demodulators using the frequency of the maximum intensity and the maximum phase; providing separate intensity and phase demodulated signals by demodulating the corresponding IF pulse signal separately with the determined intensity and phase demodulators; low-pass filtering the separate demodulated intensity and phase demodulated signals to determine respective intensity and phase values; and calculating a quadrature phase value from the respective intensity and phase values; and using the calculated quadrature phase value to determine a coarse measurement.”
Faber et al. (‘692) teaches “determining a maximum intensity and frequency thereof from the FFT intensity information; determining a maximum phase from the phase information corresponding to the maximum intensity; determining intensity and phase demodulators using the frequency of the maximum intensity and the maximum phase; [para 33:  more precise determination of the placement of the frequency peaks X can be carried out with a sort of interpolation method to add additional points in the frequency spectrum that are close to these frequency peaks. The spectral amplitude of these additional points can be determined using a Fourier 
providing separate intensity and phase demodulated signals by demodulating the corresponding IF pulse signal separately with the determined intensity and phase demodulators; low-pass filtering the separate demodulated intensity and phase demodulated signals to determine respective intensity and phase values; and calculating a quadrature phase value from the respective intensity and phase values; and using the calculated quadrature phase value to determine a coarse measurement [para 27: FIG. 2a shows the intermediate frequency signal IF that contains phase information… quadrature demodulation of received pulses with a subsequent low pass filtering]”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Gozni (‘778) to have “determining a maximum intensity and frequency thereof from the FFT intensity information; determining a maximum phase from the phase information corresponding to the maximum intensity; determining intensity and phase demodulators using the frequency of the maximum intensity and the maximum phase; providing separate intensity and phase demodulated signals by demodulating the corresponding IF pulse signal separately with the determined intensity and phase demodulators; low-pass filtering the separate demodulated intensity and phase demodulated signals to determine respective intensity and phase values; and calculating a quadrature phase value from the respective intensity and phase values; and using the calculated quadrature phase value to determine a coarse measurement”, as taught by Faber et al. (‘692), to incorporate additional signal processing to the existing signal processing of the radar signals that is well known technique in the art .
Regarding Claim 13, which is dependent on iclaim 12, Gozni (‘778)/Hashinoki et al. (‘757)/Faber et al. (‘692) discloses all the claimed invention. Gozni (‘778) further discloses “the step of refining the coarse measurement uses the FFT phase information .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gozni et al. (US 2017/0276778 A1)/Hashinoki et al. (US 4,800,757), and further in view of Ardeshi (WO 2017/025,910).
Regarding Claim 5, which is dependent on independent claim 2, Gozni (‘778)/Hashinoki et al. (‘757) discloses all the claimed invention.
However, Gozni (‘778)/Hashinoki et al. (‘757) does not explicitly disclose “the material is metal in a hot or cold rolling process.”
Ardeshi (‘910) is in the field of measuring thickness of a material having opposing sides (abstract) and teaches “the material is metal in a hot or cold rolling process [page 8 lines 2-4: Fig. 2 is used to describe embodiments of an apparatus 50 for hot measuring, during rolling, a transverse size of metal profiles 12 comprising the device 10 and a control and command unit 40]; [page 11 line 7-15: the transmission element 14 can be designed so that the electromagnetic field generated has a profile such that the reaction field measured by the reception element 18 is substantially independent of the positon of the metal profile 12 inside the device 10. By suitably processing the signals relating to the electromotive force 22 and the current 20, it is possible to assess both the mean thickness SI, generally indicated by WT (Wall Thickness) of metal profile 12 along the circumference, if the metal profile 12 is a tube, and also the external diameter D, or OD (Outer Diameter) if the metal profile 12 is a tube or bar].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Gozni (‘778) to have “the material is metal in a hot or cold rolling process”, as taught by Ardeshi (‘910), to .

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gozni et al. (US 2017/0276778 A1)/Hashinoki et al. (US 4,800,757), in view of Sentelle et al. (2015/0301167) and further in view of Lloyd et al. (US 2004/0246177 A1).
Regarding Claim 9, which is dependent on claim 2, Gozni (‘778)/Hashinoki et al. (‘757) discloses all the claimed invention.
However, Gozni (‘778)/Hashinoki et al. (‘757) does not explicitly disclose “the step of measuring velocity of the material by locating a third radar transceiver at a second fixed distance from one transceiver of the two radar transceivers and aligned to transmit and receive radar pulses to and from a same portion of the material as the one transceiver during movement of the material, and cross-correlating radar pulses received by the third radar transceiver and the one transceiver to determine time delay and velocity of material movement.”
Sentelle et al. (‘167) is in the field of measuring velocity or moving material (col 2 lines 29-34: detecting a moving object, including velocity measurements) and teaches “the step of measuring velocity of the material by locating a third radar transceiver at a second fixed distance from one transceiver of the two radar transceivers and aligned to transmit and receive radar pulses to and from a same portion of the material as the one transceiver during movement of the material [para 83: the device 110 has been operated to transmit a signal either with one of more (and therefore can be a flat material)…on the opposite side of the wall. The signal also is partially reflected by a nearby stationary chair 135 that is on the same side of the wall 118 as the user 105. The signal 120A reflected by the sitting individual 120 exhibits a small frequency shift due to the breathing movement of the individual's chest cavity. The signal 115A reflected by the running individual 115 exhibits a larger frequency shift than the partially reflected signal 120A from the sitting individual 120, with this frequency shift being due to the more pronounced movement of the body of the running individual 115. The signal 125A reflected by the spinning ceiling fan 125 exhibits a frequency shift that is characteristic of a repeated mechanical movement. The signals 130A and 135A that are reflected by the stationary chair 130 and the nearby stationary chair 135 exhibit no frequency shift]; [para 88: The device 150 includes antennas 155 and 160 for transmitting and receiving a stepped-frequency radio frequency signal (an “RF signal”) to detect moving entities. The device 150 is shown as a bistatic radar, in that there are separate antennas for transmitting and receiving the RF signal. In particular, a transmit antenna 155 is connected to a radar transmitter and transmits an RF signal toward a target, and a receive antenna 160 is connected to a radar receiver and receives a portion of the RF signal that is reflected by the target. In other implementations, the .”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Gozni (‘778)/Hashinoki et al. (‘757)/Sentelle et al. (‘167) to have “the step of measuring velocity of the material by locating a third radar transceiver at a second fixed distance from one transceiver of the two radar transceivers and aligned to transmit and receive radar pulses to and from a same portion of the material as the one transceiver during movement of the material”, as taught by Sentelle et al. (‘167), to detect movable objects.
	Lloyd et al. (‘177) is in the field of methods of measuring velocity of moving materials (para 8) and teaches “cross-correlating radar pulses received by the third radar transceiver and the one transceiver to determine time delay and velocity of material movement [para 28: The output signals from the ADC's 12, 13 are fed into the processor 8, which may be a digital signal processor or some hardware implementation of the algorithm such as an FPGA, EPLD, ASIC or similar. The processor is set up to run an algorithm as illustrated in the flow diagram of FIG. 6. This algorithm has two separate functions. Firstly, the algorithm will determine the delay difference between the two signals, and secondly it will determine any Doppler shift due to motion of the target]; .”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Gozni (‘778)/Hashinoki et al. (‘757)/Sentelle et al. (‘167) to have “cross-correlating radar pulses received by the third radar transceiver and the one transceiver to determine time delay and velocity of material movement”, as taught by Lloyd et al. (‘177) to accurately determine the speed or position information of the moving object [Lloyd et al. (‘177) - para 29] .
Regarding Claim 10, which is dependent on claim 9, Gozni (‘778)/Hashinoki et al. (‘757) discloses all the claimed invention.
However, Gozni (‘778)/Hashinoki et al. (‘757) does not explicitly disclose “the third radar transceiver is located at approximately the same distance from the material as the one transceiver.”
Sentelle et al. (‘167) teaches “the third radar transceiver is located at approximately the same distance from the material as the one transceiver [Fig. 7: .”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Gozni (‘778)/Hashinoki et al. (‘757)/Sentelle et al. (‘167) to have “the third radar transceiver is located at approximately the same distance from the material as the one transceiver”, as taught by Sentelle et al. (‘167), to detect the velocity of movable objects by using known distances of the positions of the transceivers.

Claims 14 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sentelle et al. (2015/0301167), and further in view of Lloyd et al. (US 2004/0246177 A1).
Regarding independent Claim 14, Sentelle et al. (‘167) discloses “a method of measuring velocity of moving material [para 177: determination of velocity and direction of movement], comprising the steps of:
locating first and second radar transceivers to transmit and receive radar pulses off a same portion of moving flat material at a fixed distance in the direction of flat material movement [para 83: In the diagram 100, the device 110 has been operated to transmit a signal either with one of more of the antennas as transceivers or with a separate transmitter. The signal (not shown) propagates outwards, strikes objects, and is reflected as a reflected or partially reflected signal 115A, 120A, 125A, 130A, and 135A. As received by the device 110, the reflected signal exhibits a frequency shift proportional to the magnitude of the object's movement and therefore can be a flat material) on the opposite side of the wall]; [para 88: The device 150 includes antennas 155 and 160 for transmitting and receiving a stepped-frequency radio frequency signal (an “RF signal”) to detect moving entities. The device 150 is shown as a bistatic radar, in that there are separate antennas for transmitting and receiving the RF signal. In particular, a transmit antenna 155 is connected to a radar transmitter and transmits an RF signal toward a target, and a receive antenna 160 is connected to a radar receiver and receives a portion of the RF signal that is reflected by the target. In other implementations, the device 150 may be a monostatic radar that uses a single antenna for both transmission and reception. Also, various implementations may use multiple transmit antennas 155 and/or multiple receiving antennas 160]; [para 106: For implementations using multiple devices, the distances between antennas can be determined through static location survey or by using position measurement sensors].” 
Sentelle et al. (‘167) does not explicitly disclose “cross-correlating received radar pulses by the first and second transceivers to determine time delay and velocity of material movement.”
Lloyd et al. (‘177) is in the field of methods of measuring velocity of moving materials (para 8) and teaches “cross-correlating received radar pulses by the first and second transceivers to determine time delay and velocity of material movement [para 28: The output signals from the ADC's 12, 13 are fed into the processor 8, which may be a digital signal processor or some hardware implementation of the algorithm such as an FPGA, EPLD, ASIC or similar. The processor is set up to .”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Sentelle et al. (‘167) to have “cross-correlating received radar pulses by the first and second transceivers to determine time delay and velocity of material movement”, as taught by Lloyd et al. (‘177) to accurately determine the speed or position information of the moving object [Lloyd et al. (‘177) - para 29] .
Regarding independent Claim 22, which is a corresponding apparatus claim of independent method claim 14, Sentelle et al. (‘167)/Lloyd et al. (‘177) discloses all the claimed invention as shown above for Claim 14.
Regarding Claim 23, which is dependent on claim 22, Sentelle et al. (‘167)/Lloyd et al. (‘177) discloses all the claimed invention. Sentelle et al. (‘167) further discloses “the first and second radar transceivers are located at approximately the same distance from the moving material [para 83: In the diagram 100, the device 110 has been operated to transmit a signal either with one of more of the antennas as transceivers or with a separate transmitter (and therefore are located at approximately the same distance from the moving material as they are located in the same housing)]; [para 110: Other implementations use multiple antennas for detection to enable more specific determination as to the location of an object (or entity). Using multiple antennas spaced at known distances and positioned to receive signals in a similar direction can enable a more accurate two or three dimensional identification of an entity. In particular, processing the measurements from two or more antennas, separated in a horizontal direction may be conducted to provide an estimate of azimuth angle-of-arrival. Moreover, elevation angle-of-arrival estimation may be provided by processing measurements from two or more antennas that are separated in a vertical direction. Simultaneous azimuth and elevation interferometry can enable estimation of each target's location in three spatial dimensions. The device's existing receiver can be multiplexed between multiple receiving antennas and/or additional receivers can be added to the device to receive the signals from multiple antennas simultaneously].”

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gozni et al. (US 2017/0276778 A1)/Hashinoki et al. (US 4,800,757)/Faber et al. (US 2017/0254692 A1), and further in view of Sentelle et al. (2015/0301167).
Regarding Claim 15, which is dependent on claim 12, Gozni (‘778)/Hashinoki et al. (‘757)/Faber et al. (‘692) discloses all the claimed invention. Gozni (‘778)/Hashinoki et al. (‘757)/Faber et al. (‘692) does not explicitly disclose “the first and second radar transceivers are located at approximately the same distance from the moving material.”
Sentelle et al. (‘167) teaches “the first and second radar transceivers are located at approximately the same distance from the moving material [para 83: In the diagram 100, the device 110 has been operated to transmit a signal either with one of more of the antennas as transceivers or with a separate transmitter (and therefore are located at approximately the same distance from the moving material as they are located in the same housing)]; [para 110: Other implementations use multiple antennas for detection to enable more specific determination as to the location of an object (or entity). Using multiple antennas spaced at known distances and positioned to receive signals in a similar direction can enable a more accurate two or three dimensional identification of an entity. In particular, processing the measurements from two or more antennas, separated in a horizontal direction may be conducted to provide an estimate of azimuth angle-of-arrival. Moreover, elevation angle-of-arrival estimation may be provided by processing measurements from two or more antennas that are separated in a vertical direction. Simultaneous azimuth and elevation interferometry can enable estimation of each target's location in three spatial dimensions. The device's existing receiver can be multiplexed between multiple receiving antennas and/or additional receivers can be added to the device to receive the signals from multiple antennas simultaneously].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Gozni (‘778)/Hashinoki et al. (‘757)/Faber et al. (‘692) to have “the first and second radar transceivers are located at approximately the same distance from the moving material”, as taught by Sentelle et al. (‘167), to detect the velocity of movable objects by using known distances of the positions of the transceivers.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sentelle et al. (2015/0301167)/Lloyd et al. (US 2004/0246177 A1), and further in view of DeJong et al. (US 2008/0258382 A1).
Regarding Claim 17, which is dependent on claim 14, Sentelle et al. (‘167)/Lloyd et al. (‘177) discloses all the claimed invention. Sentelle et al. (‘167)/Lloyd et al. (‘177) does not explicitly disclose “the material is an elongated flat material of plate, sheet or foil form”.
DeJong et al. (‘382) is in the field of measuring velocity of moving material (para 24, 34, abstract: measuring velocity of a sheet material that is moving) and teaches “the material is an elongated flat material of plate, sheet or foil form [para 20-21: elongated sheets 12]; [para 34: Fig. 2: configuration 200 of nips used in the transport of a sheet 202 of media in a media path]”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Sentelle et al. (‘167)/Lloyd et al. (‘177) to have “the material is an elongated flat material of plate, sheet or foil form”, as taught by DeJong et al. (‘382) to calibrate a sheet velocity measurement for a manufacturing process [DeJong et al. (‘382) - para 37, abstract] .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gozni et al. (US 2017/0276778 A1)/Hashinoki et al. (US 4,800,757)/Kumar et al. (US 2011/0206830 A1), and further in view of Ardeshi (WO 2017/025,910).
Regarding Claim 19, which is dependent on claim 18, Gozni (‘778)/Hashinoki et al. (‘757)/Kumar et al. (‘830) discloses all the claimed invention.
However, Gozni (‘778)/Hashinoki et al. (‘757)/Kumar et al. (‘830) does not explicitly disclose “the apparatus is adapted for thickness measurement in a hot or cold metal rolling process.”
Ardeshi (‘910) is in the field of measuring thickness of a material having opposing sides (abstract) and teaches “the apparatus is adapted for thickness measurement in a hot or cold metal rolling process [page 8 lines 2-4: Fig. 2 is used to describe embodiments of an apparatus 50 for hot measuring, during rolling, a transverse size of metal profiles 12 comprising the device 10 and a control and command unit 40]; [page 11 line 7-15: the transmission element 14 can be designed so that the electromagnetic field generated has a profile such that the reaction field measured by the reception element 18 is substantially independent of the positon of the metal profile 12 inside the device 10. By suitably processing the signals relating to the electromotive force 22 and the current 20, it is possible to assess both the mean thickness SI, generally indicated by WT (Wall Thickness) of metal profile 12 along the circumference, if the metal profile 12 is a tube, and also the external diameter D, or OD (Outer Diameter) if the metal profile 12 is a tube or bar].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the apparatus of Gozni (‘778)/Hashinoki et the apparatus is adapted for thickness measurement in a hot or cold metal rolling process”, as taught by Ardeshi (‘910), to determine the thickness of a material for manufacturing purposes [Ardeshi (‘910) – para 7].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gozni et al. (US 2017/0276778 A1)/Hashinoki et al. (US 4,800,757)/Kumar et al. (US 2011/0206830 A1), in view of Sentelle et al. (2015/0301167), and further in view of Lloyd et al. (US 2004/0246177 A1).
Regarding Claim 21, which is dependent on claim 18, Gozni (‘778)/Hashinoki et al. (‘757)/Kumar et al. (‘830) discloses all the claimed invention.
However, Gozni (‘778)/Hashinoki et al. (‘757)/Kumar et al. (‘830) does not explicitly disclose “a third radar transceiver mounted at a second fixed distance from one transceiver of the pair of radar transceivers and aligned to transmit and receive radar pulses to and from a same portion of the material as the one transceiver during movement of the material; and processing means adapted to cross-correlate radar pulses received by the third radar transceiver and the one transceiver to determine time delay and velocity of the moving material.”
Sentelle et al. (‘167) is in the field of measuring velocity or moving material (col 2 lines 29-34: detecting a moving object, including velocity measurements) and teaches “a third radar transceiver mounted at a second fixed distance from one transceiver of the pair of radar transceivers and aligned to transmit and receive radar pulses to and from a same portion of the material as the one transceiver during movement of the material [para 83: the device 110 has been operated to transmit a signal either with one of more of the antennas as transceivers or with a separate transmitter. The signal (not shown) propagates outwards, strikes objects, and is reflected as a reflected or partially reflected signal 115A, 120A, 125A, 130A, and 135A. As received by the device 110, the reflected signal exhibits a frequency shift proportional to the magnitude of the object's movement towards or away from the device]; [para 84: In particular, the signal may penetrate a wall 118 and be partially reflected by … a spinning ceiling fan 125 (and therefore can be a flat material)…on the opposite side of the wall. The signal also is partially reflected by a nearby stationary chair 135 that is on the same side of the wall 118 as the user 105. The signal 120A reflected by the sitting individual 120 exhibits a small frequency shift due to the breathing movement of the individual's chest cavity. The signal 115A reflected by the running individual 115 exhibits a larger frequency shift than the partially reflected signal 120A from the sitting individual 120, with this frequency shift being due to the more pronounced movement of the body of the running individual 115. The signal 125A reflected by the spinning ceiling fan 125 exhibits a frequency shift that is characteristic of a repeated mechanical movement. The signals 130A and 135A that are reflected by the stationary chair 130 and the nearby stationary chair 135 exhibit no frequency shift]; [para 88: The device 150 includes antennas 155 and 160 for transmitting and receiving a stepped-frequency radio frequency signal (an “RF signal”) to detect moving entities. The device 150 is shown as a bistatic radar, in that there are separate antennas for transmitting and receiving the RF signal. In particular, a transmit antenna 155 is connected to a radar transmitter and transmits an RF signal toward a target, and a .”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Gozni (‘778)/Hashinoki et al. (‘757)/Sentelle et al. (‘167) to have “a third radar transceiver mounted at a second fixed distance from one transceiver of the pair of radar transceivers and aligned to transmit and receive radar pulses to and from a same portion of the material as the one transceiver during movement of the material”, as taught by Sentelle et al. (‘167), to detect movable objects.
	Lloyd et al. (‘177) is in the field of methods of measuring velocity of moving materials (para 8) and teaches “processing means adapted to cross-correlate radar pulses received by the third radar transceiver and the one transceiver to determine time delay and velocity of the moving material [para 28: The output signals from the ADC's 12, 13 are fed into the processor 8, which may be a digital signal processor or some hardware implementation of the algorithm such as an FPGA, EPLD, ASIC or similar. The processor is set up to run an algorithm as illustrated in the flow .”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Gozni (‘778)/Hashinoki et al. (‘757)/Sentelle et al. (‘167) to have “processing means adapted to cross-correlate radar pulses received by the third radar transceiver and the one transceiver to determine time delay and velocity of the moving material”, as taught by Lloyd et al. (‘177) to accurately determine the speed or position information of the moving object [Lloyd et al. (‘177) - para 29] .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choma et al. (US 2006/0232783 A1) teaches FFT, a demodulation at the Doppler frequency, demodulation to an intermediate frequency, low pass filter 386, I and Q components (para 37).

Keranen (US 2010/0296107 A1) describes determining surface and thickness.
Mahler et al. (US 2007/0188169 A1) describes method and device for determining the thickness of material using high frequency.
McEwan (US 6,492,933 B1) describes SSB pulse Doppler and active reflection system.
Le Herisse (US 6,111,543) describes method and device for analyzing radio navigation signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/NUZHAT PERVIN/Examiner, Art Unit 3648           

/PETER M BYTHROW/Primary Examiner, Art Unit 3648